Cook, J.,
dissenting. I respectfully dissent. In State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83, we held: “Once a record becomes exempt from release as a ‘trial preparation record,’ that record does not lose its exempt status unless and until all ‘trials,’ ‘actions’ and/or ‘proceedings’ have been fully completed.” Id. at paragraph four of the syllabus. In State ex rel. WLWT-TV5 v. Leis (1997), 77 Ohio St.3d 357, 673 N.E.2d 1365, we applied this rule to R.C. 149.43(A)(2)(c) work-product exemptions, stating: “Analogously, once applicable, the records continue to be exempt work product until all proceedings are fully completed.” Id. at 360, 673 N.E.2d at 1369. Hence, the rule prior to today was that both trial-preparatory records and confidential law enforcement investigatory work product retain their exempt status under R.C. 149.43 until all possible litigation on a matter is complete.
*313The majority today creates a new rule. It holds that, regardless of the availability of appeals or postconviction processes, all possible litigation on a matter will be complete once one party files an affidavit promising not to pursue such relief. Based upon its new rule, the majority reverses the decision of the appellate court. I disagree with the majority on two main points. First, this newly stated rule circumvents the prior rule and thereby fails to recognize or ' serve the purposes expressed in Steckman. Second, even applying the majority’s new rule, CPPA has failed to qualify for the writ and the appellate court should be affirmed.
As to the first point of difference, the majority accurately states that Steckman’s purpose in exempting these records from disclosure was to avoid the “anomaly of a criminal defendant having more information on retrial ‘than she or he would be entitled to possess if limited to discovery pursuant to Crim.R. 16.’ ” The majority then concludes that this purpose becomes inapposite where the defendant agrees not to pursue an appeal or postconviction relief. But what if Officer Pettry should nevertheless pursue such relief, as is her statutory right? Should an-affidavit filed with the city prevent her from doing so? And if so, how? The majority does not tell us under which rule or statute this affidavit might be enforced. And in a broader context, what happens when otherwise exempt information is released to a litigant who unilaterally swears to pursue no further action on a matter and thereafter is required to defend a criminal appeal or a civil proceeding on the subject? Does this not result in the very same “anomaly” cited by the majority and sought to be avoided by Steckman? I find the majority’s effort to artificially and prematurely “end” all proceedings both unwise and impractical.
As to the second point of difference, even if I were to agree with this newly devised rule, it is not applicable here. Officer Pettry did not file an affidavit stating she would pursue no further relief from her conviction. Her attorney filed an affidavit stating he did not believe Officer Pettry would pursue further relief. Nevertheless, this court grants CPPA the writ on the condition that Pettry file her own affidavit, taking the highly irregular step of granting an extraordinary writ to a party who has thus far failed to qualify. Therefore, even applying the majority’s own rule, the appellate court correctly concluded, on the record before it, that further litigation remains a possibility here.
The refusal to grant the writ of mandamus should be affirmed.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.